DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 56-80, filed October 20th, 2021 are the subject matter of this Office Action.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
As indicated in the Office Action of 04/21/2021,  claims 70 and 78 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Claims 56-69, 71-77 and 79-80 are the subject matter of this Office Action. 
 
Response to Amendment
Applicant’s amendments, filed 10/20/2021 are acknowledged. Applicant's arguments, filed 10/20/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56-67 and 69, 71-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (US2013/0225511 published 08/29/2013 with priority to U.S. Provisional Application 61410957 filed 11/8/2010) in view of Gedulin (US2011/0294767 published 12/1/2011).
Gillberg teaches bile acid transport inhibitors of Formula (I) (abstract, [0004]). Said bile acid transport inhibitors of Formula (I) may be administered in pharmaceutically acceptable salt forms as well as solvated and hydrated forms ([0295]). Gillberg establishes that said bile acid transport inhibitors are effective at treating intrahepatic cholestasis in a subject ([0302], claims 1, 3). Gillberg also teaches that said compounds are to be safely administered to pregnant patients in order to effectively 2 of said bile acid transport inhibitors are therapeutically effective at treating the disclosed disorders ([0411]-[0413]). As evidenced by Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007, the average weight of a human patient is 60 kg, Table 1) and the range taught above corresponds to a range of 0.0166 mg/kg per day to 0.833 mg/kg per day,  which overlaps with the amounts in the instant claims.  Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Combinations comprising said bile acid transport inhibitor with ursodeoxycholic acid to treat the disclosed disorders are also embraced in the methodology of Gillberg ([0375], [0383]).
 However, Gillberg does not explicitly teach administering the disclosed bile acid transport inhibitor in the claims.
 
    PNG
    media_image1.png
    338
    237
    media_image1.png
    Greyscale

Gedulin teaches that the elected species of Formula (II) shown above is a potent bile acid transport inhibitor, effective for reducing intraenterocyte bile acids ([0207],claims 1, 14). Gedulin teaches that said compound is orally administered and systemically absorbed and that doses of 0.001-50 mg per day are therapeutically effective to treat disclosed disorders, which overlaps with the amount of Gillberg and the instant claims ([0090], [0380]) and [0492]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the elected bile acid transport inhibitor of Gedulin in order to treat intrahepatic cholestasis in a pregnant subject in view of the Gillberg. Motivation to administer the bile acid transport inhibitor of Gedulin in order to treat intrahepatic cholestasis in a pregnant subject logically flows from the fact that Gillberg teaches that bile acid transport inhibitors are effective at treating intrahepatic cholestasis in a subject and are safe to administer to pregnant patients in order to effectively treat general cholestasis in a pregnant patient, an in turn, said skilled artisan 
Regarding the limitation wherein the bile acid transport inhibitor regimen of Gillberg and Gedulin effectively decreases serum bile acid or hepatic bile acid in the pregnant patient comprising intrahepatic cholestasis by at least 20% (claims 58-60, 66), or wherein less than 10% of the bile acid transport inhibitor is systemically absorbed upon oral administration (claim 61) or wherein the regimen reduces risk of prematurity and/or intrauterine fetal death (claim 80), Applicant is reminded that properties that accrue from the process step of administering a therapeutically effective amount of the bile acid transporter inhibitor to a pregnant patient comprising intrahepatic cholestasis as taught by the combination of Gillberg and Gedulin are considered characteristic features of the claimed regimen. 
   It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). Gillberg teaches that doses of 0.0166 mg/kg per day to 0.833 mg/kg per day (1-50 mg per day to a human patient) of said bile acid transport inhibiting compounds are therapeutically effective at treating intrahepatic cholestasis in a patient in addition to the fact that said compounds are to be safely administered to pregnant patients in order to effectively 
 In addition, regarding the limitation wherein said regimen is administered before the ingestion of food, such as 30-60 minutes before a meal (claims 72-73) 
the optimum dosing cycle of the bile acid transport inhibitor to the pregnant patient comprising intrahepatic cholestasis would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, diet and severity of the medical condition of the patient. Thus, the dosing cycle that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”).

Claims 68 and 76-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (US2013/0225511 published 08/29/2013 with priority to U.S. Provisional Application 61410957 filed 11/8/2010) and Gedulin (US2011/0294767 published 12/1/2011) as applied to claims 56-67 and 69, 71-75 above, in view of Geenes (World J. Gastroenterol. Vol. 15 pages 2049-2066. Published 2009).
 
As disclosed above, the combination of Gillberg and Gedulin render obvious the administration of the claimed bile acid transport inhibitor to a pregnant subject comprising intrahepatic cholestasis, as it was recognized in the art that bile acid transport inhibitors are effective at treating intrahepatic cholestasis in a subject and are safe to administer to pregnant patients in order to effectively treat cholestasis in a pregnant patient.
However, the combination of Gillberg and Gedulin neither teach nor suggest the incorporation of a fat soluble vitamin to the bile acid transport inhibitor regimen, nor that said regimen is capable of reducing the risk of intrauterine death. 
Geenes teaches that intrahepatic cholestasis of pregnancy (ICP) presents in the 2nd or 3rd trimester of pregnancy and is characterized by increased risk of intrauterine death and preterm labor (abstract, page 2052, Table 3). ICP is associated with malabsorption of fat soluble vitamins, due to reduced enterohepatic circulation of bile acids and subsequent reduction of uptake in the ilium. Therefore, many clinicians opt to treat said patients with oral vitamin K to guard against the risk of fetal antepartum and maternal intra or postpartum hemorrhage (page 2059, right col.)
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to supplement a fat soluble vitamin, such as vitamin K to the bile acid transport inhibiting regimen administered to a pregnant patient with intrahepatic cholestasis of Gillberg and Gedulin, in view of Geenes. Motivation to incorporate fat soluble vitamin K to said intrahepatic cholestasis treating regimen logically flows from the fact that pregnant patients with intrahepatic cholestasis are in need of supplemental vitamin K. Accordingly, said skilled artisan would have readily predicted that the bile acid transport inhibitor regimen of Gillberg and Gedulin, further supplemented with vitamin K of Geenes, would have effectively treated pregnant patients with intrahepatic cholestasis in the administered subject. Considering ICP is characterized by increased risk of intrauterine death and preterm labor, said skilled artisan would have additionally predicted that the treatment of ICP by the disclosed regimen above would have also reduced the aforementioned as claimed. 

 Applicant traverses the rejection of record. Applicant argues that Gillberg fails to teach the instantly claimed methodology and Gedulin and Geenes fails to cure the deficiencies of Gillberg. Applicant argues that Gillberg does not disclose or suggest that ASBTIs are known to be therapeutically effective for treating intrahepatic cholestasis of pregnancy. Applicant argues that there is a large distinction between treating ICP according to the claims and treating general cholestasis during pregnancy and fatty liver of pregnancy as discussed in Gillberg. Applicant cites Table 3 of Ko (Can J. Gastroenterol Vol. 20 pages 25-30, 2006) to define the differences.  Applicant asserts that the compounds of Gedulin are not used to treat ICP as claimed but are effective for treating obesity, diabetes and inflammatory gastrointestinal conditions, while Geenes neither teaches nor suggests the use of the claimed compounds to treat ICP. Applicant further discloses that neither Gillberg, Gedulin nor Geenes teach the claimed reduction in serum or hepatic bile acid levels with the claimed compounds and that the Office has improperly relied on inherency of the administered therapeutically effective amount of ASBT inhibitor embraced in Gillberg and Gedulin to yield the functional effect of reducing serum bile acid and hepatic bile acid levels by at least 20% as required by the claims.  
 
 Response to Arguments

 Applicant’s arguments, filed 10/20/2021 are acknowledged and have been carefully considered. Applicant argues that Gillberg does not disclose or suggest that ASBTIs are known to be therapeutically effective for treating intrahepatic cholestasis of pregnancy. The examiner is unpersuaded. Gillberg establishes that said bile acid transport inhibiting compounds are effective at treating intrahepatic cholestasis in a 
Applicant argues that there is a large distinction between treating ICP according to the claims and treating general cholestasis during pregnancy and fatty liver of pregnancy as discussed in Gillberg. Applicant cites Table 3 of Ko (Can J. Gastroenterol Vol. 20 pages 25-30, 2006) to define the differences.   
 
    PNG
    media_image2.png
    262
    1501
    media_image2.png
    Greyscale

The examiner has reviewed Table 3 of Ko. As shown above, patients with Intrahepatic cholestasis of pregnancy comprise intense pruritis and jaundice. Said symptoms are known to be treated by administration of said ASBTI compounds of Gillberg (claim 3). As such, said skilled artisan would have readily predicted that the administration of said compounds would have effectively treated pruritis and jaundice in said pregnant patient with intrahepatic cholestasis, reducing the severity of the symptoms and thereby treating the disorder. 
Regarding Applicant’s contention that Gedulin and Geenes fail to cure the deficiencies of Gillberg as Gedulin teaches the elected species is effective for the  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). As stated above, Gillberg discloses that ASBTI compounds are effective at treating intrahepatic cholestasis in a patient in addition to the fact that said ASBTI compounds are to be safely administered to pregnant patients in order to effectively treat general cholestasis in a pregnant patient (“general cholestasis such as jaundice due to pregnancy”). As such, said skilled artisan would have readily predicted that administration of an inhibitor of ASBTI to an intrahepatic cholestasis patient who is pregnant would have effectively treated the disorder. Considering Gedulin teaches the elected species is an inhibitor of ASBTI, it would have been obvious to said skilled artisan to administer the elected inhibitor of ASBTI to the intrahepatic cholestasis treating regimen of Gillberg above. Further, considering pregnant patients with intrahepatic cholestasis are in need of supplemental vitamin K, said artisan would have incorporated fat soluble vitamin K  to the regimen in view of Geenes arriving at the claimed methodology yielding no more than one would expect from such an arrangement.  
Lastly, Applicant asserts that the Office has improperly relied on inherency of the administered therapeutically effective amount of ASBT inhibitor embraced in Gillberg In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2112.02. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. The capacity of the administered ASBTI compound to decrease serum bile acid or hepatic bile acid levels by at least 20% is an inherent feature of the therapeutic regimen which will occur once administered, irrespective to the author’s knowledge of such an event. Thus, Applicant’s discovery of the effect of the ASBTI regimen on serum bile acid and hepatic bile acid level in the subject is not a patentably distinguishing feature of the invention. Furthermore, Applicant was invited to demonstrate a patentable difference between the therapeutically effective amount administered in the regimen of Gillberg and Gedulin. However, Applicant has not rebutted this finding with objective evidence that the 
 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628